Citation Nr: 1527922	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-45 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for cervical spine disability.

3.  Entitlement to service connection for a left elbow disability.

4.  Entitlement to service connection for Irritable Bowel Syndrome (IBS).

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a right hand disability.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to an initial rating in excess of 10 percent disabling for degenerative joint disease of the thoraco-lumbar spine. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1985 to September 1990.  

These matters come before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho.  

The Veteran was scheduled for videoconference Board hearing in October 2012; however, in September 2012, he withdrew his request for a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2014).

The issues of entitlement to service connection for IBS, a right shoulder disability, a right hand disability, and a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In July 2012 and September 2012 communication, the Veteran indicated that he wished to withdraw his claim of entitlement to an initial rating in excess of 10 percent disabling for degenerative joint disease of the thoraco-lumbar spine.

2.  The Veteran's STRs reflect migraines in service, the Veteran reported a history of migraines upon separation from service, and the Veteran has reported a continuity of symptoms since service. 

3.  The Veteran is less than credible as to symptoms of a cervical spine disability since service. 

4.  The earliest clinical evidence of a cervical spine disability is many years after separation from service. 

5.  The preponderance of the evidence is against a finding that the Veteran has a cervical spine disability causally related to, or aggravated by, active service.

6.  The Veteran is less than credible as to symptoms of a left elbow disability since service.

7.  The earliest clinical evidence of a left elbow disability is many years after separation from service. 

8.  The preponderance of the evidence is against a finding that the Veteran has a left elbow disability causally related to, or aggravated by, active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an initial rating in excess of 10 percent disabling for degenerative joint disease of the thoraco-lumbar spine have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for migraines have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for service connection for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for service connection for a left elbow disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In July 2012 and September 2012 communication, the Veteran indicated that he wished to withdraw his claim of entitlement to an initial rating in excess of 10 percent disabling for degenerative joint disease of the thoraco-lumbar.  Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue. Accordingly, the Board does not have jurisdiction to review the appeal on the rating of the thoraco-lumbar disability, and the appeal is dismissed.

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in November 2009.  

The claims file includes service treatment records (STRs), post service clinical records, Social Security Administration (SSA) records, and the statements of the Veteran.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Veteran has previously stated to a private clinician that the military lost his STRs for a neck injury.  The Veteran's claims file includes more than 100 pages of clinical records, laboratory slips, and x-rays, over the length of the Veteran's service.  There is no competent credible evidence to support a finding that STRs from one particular date are missing.  In addition, the Veteran's report of medical history upon separation, which he completed, is against a finding that he had a broken neck in service.  The Board finds that the Veteran's complete STRs are of record, and no further duty to assist is warranted. 

A VA examination was obtained in 2011 with regard to the Veteran's elbow.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination and opinion because the examiner considered the Veteran's symptoms, STRs, and reported history.  

The Board has considered whether the Veteran is entitled to a VA examination for his cervical spine, but finds that he is not.  The Board finds that there is no competent credible evidence of a cervical spine injury in service; thus, an examination with opinion is not warranted.  McLendon v. Nicholson, 20 Vet. App.79 (2006)
 
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Migraines

The Veteran contends that he has migraines as due to service.  An October 1985 STR reflects complaints of headaches and nausea due to direct trauma.  It was noted that the Veteran felt dazed after a boxing match with no loss of consciousness.  He was assessed with post-concussion syndrome.

A July13, 1988 STR reflects that the Veteran had had a headache for one week.  He had tried Tylenol but it had not helped.  He reported photophobia, but no other visual disturbances and no neurological symptoms.  He was assessed with a probable tension headache.  

An October 6, 1989 STR reflects that the Veteran sought treatment for a three week headache without neurological symptoms.  The Veteran reported occasional nausea but no vomiting.  It was noted that he had added stress with his job for the last three weeks as a medic.  The impression was atypical migraine or combination of recurrent migraine and muscle tension headache.  An October 13, 1989 STR reflects that the Veteran was seen for a persistent headache with no neurological symptoms, no nausea, and no vomiting.  He was positive for photophobia.  The impression was again an atypical migraine headache with muscle tension component.   

The Veteran's July 1990 report of medical history for separation purposes reflects that the Veteran reported having, or having had, a frequent or severe headache.  The physician's summary and elaboration of all pertinent data reflects that the Veteran had "frequent [headaches] (migraines)/stress."

The Veteran contends that he has had migraines since service, and he has submitted a diary of migraines.  The Veteran is competent to relate his symptoms, such as headache pain.  In addition, he is competent to state that his current symptoms are the same as those he had in service.  The Board acknowledges that there is a VA clinical opinion which is against service-connection because the examiner felt that the Veteran's headaches were hereditary.  However, the Board notes that the Veteran did not report headaches upon entrance, no related diagnosis or defect was noted and there is no clinical evidence of headaches prior to service.  In giving the benefit of the doubt to the Veteran, the Board finds that service connection for migraines is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical spine disability

The Veteran contends that he broke his neck twice in service and has had constant pain since.  He contends that he was treated in service, in 1986, while participating in wrestling matches.  The Veteran's STRs are negative for such.  His STRs note complaints of the spine/back, however, the pain was noted to be in the lumbar and thoracic area.  

The Veteran's July 1990 report of medical history for separation purposes reflects that he had reported having had a broken toe; he did not report a broken neck.  His report of medical examination reflects a normal neck upon evaluation.   

A post-service 1997 private record reflects that the Veteran worked in the sawmill industry, and does a lot of bending, stooping, and lifting.  The earliest clinical evidence of cervical spine complaints is in 1998, more than seven years after separation from service.  March 1998 records from Comier Management, Inc. reflect an x-ray report of the cervical spine with an impression of "negative limited study of the cervical spine."  However, the clinician stated that x-rays of his cervical spine revealed some mild osteoarthritis, and an old healed fractures of his pedicles, probably 4 and 5.  The records reflect that the Veteran reported a history of a fractured pedicle of the cervical spine, and notes that "[a]pparently he broke a pedicle some years ago and felt a pop in his neck recently and some stiffness for  4 days and was concerned that maybe he had broken his neck again."  The March 1998 assessment was "neck pain, probably secondary to inflammation muscle spasm."

A September 2005 Mountain Health Care record reflects that the Veteran reported that he was involved in a motor vehicle accident while in the miliary causing a severe strain and a mild fracture of his neck bone C7.  He reported that this resolved but that the military lost his records.  The assessment was degenerative disc disease of the C-spine.  As noted above, here is no competent credible evidence to support a finding that STRs are missing.  In addition, the Veteran reported that his alleged neck pain in service resolved, and he denied a painful neck upon separation.  

The Veteran is competent to relate symptoms, such as neck pain.  In addition, as a medical specialist in service, he has more training and education that the lay person; however, the Board finds him less than credible as to a neck injury in service, chronic neck pain in service, and chronic neck pain since service.  There is no competent credible evidence that the Veteran has a cervical spine disability causally related to active service.  The Board finds that any statement by the Veteran as to a neck injury in service is less than credible given the record as a whole.  Not only are the STRs negative for neck complaints, but the Veteran did not note a broken pedicle or neck on his separation.  In this regard, the Board notes that the Veteran has training and experience as a medical specialist.  Thus, it seems reasonable that if he had a broken pedicle in service, he would have reported it when he reported his other problems upon separation, to include a previously broken toe.  In addition, there is no evidence of a cervical spine disability in the seven years after separation from service.  The Veteran has also given conflicting statements as to the severity of the alleged in-service injury.  He reported to the private examiner that it had resolved in service, but reported to VA, after filing a claim for service connection, that he has had continued pain since service.  Finally, the Board notes that the Veteran has given conflicting statements as to how he allegedly broke a pedicle in service.  He has reported that it was in a motor vehicle accident; however, he has also stated that it was related to wrestling in service, and that it occurred due to boxing.  He has reported one fracture in service, and reported that it was broken twice in service. See Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony.  Caluza v. Brown, 7 Vet. App. 498 (1995) ( 

As there is no competent credible evidence of an injury causally related to, or aggravated by, active service, service connection for a cervical spine disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Left elbow disability

July 1986 STRs reflect that the Veteran was riding a bicycle when he was struck by an automobile.  It was noted that he had abrasions on the left elbow.  There was no edema or erythema present.  He had a full range of motion of the left elbow with some discomfort.  The assessment was mild lacerations and abrasions, and soft tissue injury of the elbow.  There were no further complaints in the Veteran's remaining four years of service with regard to his left elbow.

The Veteran's July 1990 report of medical history reflects that the Veteran denied a painful or trick elbow.  Notably, he reported six other complaints.  The Board finds that if the Veteran had a problem with this elbow, it would have been reasonable for him to have reported it when he noted his other six complaints.  The Veteran's report of medical examination reflects normal upper extremities upon evaluation. 

The earliest post service evidence of a left elbow disability is approximately two decades after separation from service, and after a post service history of manual labor, to include meat cutting and working in the sawmill industry.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
A 2010 VA examination report reflects that the Veteran's has mild degenerative changes of the elbow joint without discrete evidence of acute fracture or soft tissue abnormalities.  The examiner opined that the Veteran's current elbow disability was not due to the bicycle incident in service, which only resulted in superficial lacerations and abrasions.  

The Veteran is competent to related symptoms, such as pain.  In addition, as a medical specialist in service, he has more training and education that the lay person; however, the Board finds him less than credible as to chronic elbow pain since service.  The Board finds that any statement by the Veteran as to chronic elbow pain or limitation of motion since service is less than credible given the record as a whole.  Not only are the STRs negative for chronic symptoms, but the Veteran specifically denied a painful or trick elbow upon separation.  In addition, there is no evidence of an elbow disability in the approximately two decades after separation from service.  

As there is no competent credible evidence of a bone injury in service or of continuity of symptoms since service, and as the VA examination report provides a negative nexus opinion, the Board finds that service connection for a left elbow disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54. 


ORDER

The appeal as to the issue of an initial rating in excess of 10 percent disabling for degenerative joint disease of the thoraco-lumbar spine is dismissed.

Entitlement to service connection for migraines is granted.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a left elbow disability is denied. 


REMAND

Irritable bowel syndrome (IBS)

The Veteran contends that he has IBS due to service as evidenced by a history of loose stools in service.  In the alternative, he contends that he has IBS due to his service-connected hemorrhoidectomy with neosphincter (claimed as hemorrhoids/anal fissure/rectal abscess).  

The Veteran's STRs reflect few complaints with regard to the bowels.  A March 1986 STR reflects that the Veteran had a history of lower abdominal pain for one month, with loose stools with mucus, and streaks of blood in the stool.  The provisional diagnosis was inflammatory bowel disease.  He was assessed with probable resolved infectious diarrhea.  It was noted that "at this time there is nothing to suggest active inflammatory bowel disease.  Of course, if he has recurrent [symptoms] then he should be refered [sic] back to IMC for sigmoidoscopy.  Recommend no therapy at this time."

A November 1987 STR reflects that the Veteran had vomiting, diarrhea for 24 hours, a headache, nausea, soreness, muscle aches, difficulty eating.  He was assessed with possible viral syndrome.

A June 1988 STR reflects that the Veteran complained of rectal pain with some bleeding and nausea after a bowel movement. 

A September 1988 STR reflects that the Veteran was seen for abdominal cramps for 24 hours in duration. He reported increased gas, recent constipation, which was now okay, and no diarrhea.  He was assessed with mild gastroenteritis. 

A November 1989 STR reflects that the Veteran had diarrhea, nausea, chills, and headaches.  He was diagnosed with a viral syndrome.  

The Veteran's July 1990 report of medical history for separation purposes reflects that he denied having had stomach, liver, intestinal trouble, frequent indigestion, or recent gain or loss of weight.  

Post-service, a 2000 VA record reflects that the Veteran gave a history of IBS, and reported that he was hospitalized in 1993 at the Shoshone Medical Center for suspected pancreatis, but no disease was found.  He also reported tularemia, contracted from a muskrat, in 1992.  He reported cramping which is worse with stress, and that he uses a bland diet to control such.  

A January 2008 private record reflects that the Veteran had a previous history of hemorrhoids and a perianal cyst in 1996.  It was noted that the Veteran had a history of IBS but that the Veteran indicates that his recent bowel movements have been soft and regular.  A February 2008 record reflects that the Veteran was advised to get on a high fiber diet and take fiber supplements.  2008 records continue to reflect a history of IBS, and that the Veteran developed fecal incontinence after 2008 colorectal surgery, and had a neosphincter placement.  It was noted that he had no prior history of GI problems.  2010 records reflect fecal incontinence.

Based on the foregoing, the Board finds that additional clinical records, from 1992 to present, and a VA opinion, with consideration of the above, would be useful to the Board in adjudicating the Veteran's claim.

Right shoulder disability
Right hand disability

The Veteran initially contended that he has a right shoulder disability and a right hand disability as due to neck injuries in service.  (See November 2009 claim).  After the RO denied his claim, he contended that he has right shoulder and right hand disabilities as a result of surgery that was performed in service to remove a lymph node in November 1989.  (See March 2010 notice of disagreement).  The Veteran reported that he has had continued numbness.  (As noted above, the Board finds that the Veteran does not have a neck disability due to service, and he is not service-connected for such) .  

A November 1989 STR reflects that the Veteran was treated with an incision and drainage of a right axillary abscess.  He had a full range of motion of the right upper extremity after the procedure.  The Veteran's July 1990 report of medical history reflects that he denied a painful or trick shoulder.  Notably, he reported six other complaints.  The Board finds that if the Veteran had a problem with his right shoulder or right hand, it would have been reasonable for him to have reported it when he noted his other six complaints.  The Veteran's report of medical examination reflects normal upper extremities upon evaluation.  A March 1998 record, more than seven years after separation from service, reflects that the Veteran had neck pain.  It was noted that he "denies any numbness down his arms bilaterally or pain down his arms bilaterally."  

The earliest evidence of post service shoulder complaint is in 2002.  An October 2002 vocational rehabilitation examination report reflects that the Veteran reported that he had been having trouble with carpal tunnel syndrome for quite some time, had been working in a sawmill, and "also has bilateral shoulder pain from this also."  The Veteran also reported that at night, he has pain in his hands with numbness and tingling.  The diagnosis was osteoarthritis of shoulders, probably calcific tendonitis, and bilateral carpal tunnel syndrome.  A November 2002 private Kellogg Physical Therapy record reflects that the Veteran reported bilateral hand pain and paresthesia for 2.5 months in duration; it was noted that he was a meat cutter.

The Veteran's MOS (military occupational specialty) in service was as a medical specialist; thus, he has more medical training than a lay person.  As such, the Board finds that a clinical opinion is warranted.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.  The opinion should include a complete rationale and consider the evidence noted above.  The Board notes that the claims file includes a 2011 VA examination report for the Veteran's right hand.  It notes that the Veteran has no residuals of either hand related to his injuries in service.  The examiner did not provide a rationale as to why the Veteran's carpal tunnel syndrome and "numbness of the hand" is not causally related to service, to include surgery to remove an abscess in the axilla.  The opinion should provide an adequate rationale and should consider the above noted evidence.  The clinician should not consider that the Veteran had right shoulder and right hand symptoms since service, as the Board finds, any such statement is less than credible, given the evidence as a whole. 

Left Shoulder disability

The Veteran contends that he has a left shoulder disability as a result of a bicycle accident in 1986.  The Veteran's STRs reflect that in July 1986 he had a bicycle accident and sustained an injury to the left upper extremity.  The July 7, 1986 STR notes some limited range of motion secondary to pain.  The initial assessment was to rule out a muscle strain or a pulled left shoulder.  There are no further complaints of the left shoulder in the Veteran's remaining four years of service.

As noted above, the Veteran denied a painful or trick shoulder on his July 1990 report of medical history for separation, and his examination was normal.  The Board finds that the Veteran is less than credible as to a left shoulder symptoms since service; the Board's finding is based on the record as a whole, to include the STRs, the March 1998 private record, and the October 2002 record, noted above.  

As discussed above, the Veteran's MOS in service was as a medical specialist; thus, he has more medical training than a lay person.  As such, the Board finds that a clinical opinion is warranted.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81. The opinion should include a complete rationale and consider the evidence noted above.  The clinician should not consider that the Veteran had left shoulder symptoms since service, as the Board finds that any statement as to such is less than credible given the evidence as a whole. 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from whom he has received IBS, shoulder, and/or hand examination/treatment and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified from 1992 to present. 

After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA records, if any, from 1992 to present.  

2.  Thereafter, obtain an opinion from an appropriate specialist as to whether it is as likely as not (50 percent or greater) that the Veteran has IBS which is causally related to, or aggravated by, service or a service-connected disability.  

The clinician should consider the pertinent evidence of record to include: a.) a March 1986 STR which reflects pain and stool abnormalities, and an assessment of probable resolved infectious diarrhea; b.) a November 1987 STR which reflects a possible viral syndrome; c.) a June 1988 STR which reflects rectal pain; d.) a September 1988 STR which reflects an assessment of mild gastroenteritis; e.) a November 1989 STR which reflects a viral syndrome; f.) the Veteran's July 1990 report of medical history for separation purposes; g.) the post service diagnoses of tularemia and suspected pancreatis in approximately 1992 and 1993; h.) the 2008 neosphincter surgery; and i.) the Veteran's service-connected hemorrhoidectomy with neosphincter. 

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Obtain an opinion from an appropriate specialist as to whether it is as likely as not (50 percent or greater) that the Veteran has a right shoulder, left shoulder, and/or right hand disability which is causally related to, or aggravated by, service or a service-connected disability.  The clinician should consider the pertinent evidence of record to include: a.) a July 7, 1986 STR which notes some left shoulder limited range of motion secondary to pain after a bicycle accident; b.) a November 1989 STR which reflects that the Veteran was treated with an incision and drainage of a right axillary abscess, and had a full range of motion of the right upper extremity after the procedure; c.) the Veteran's July 1990 report of medical history; d.) a March 1998 private record which reflects that the Veteran denied any numbness down his arms bilaterally or pain down his arms bilaterally; e.) an October 2002 vocational rehabilitation examination report which reflects carpal tunnel syndrome, bilateral shoulder pain from working at a sawmill, and bilateral numbness and tingling of the hands; f.) the November 2002 private record which reflects the Veteran was a meat cutter and had bilateral pain and paresthesias for 2. 5 months.  

The clinician should not consider that the Veteran has had shoulder and/or hand symptom since service as the Board finds that he is less than credible as to such. 

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

With regard to the right shoulder and right hand, the clinician should discuss whether it is as likely as not that the Veteran's 1989 surgery would cause carpal tunnel syndrome years later.

If the clinician cannot render an adequate opinion without an examination, the Veteran should be scheduled for such.

4.  Thereafter, readjudicate the claims on appeal, with consideration of all additional evidence received since issuance of the most recent. Supplemental Statement of the Case.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


